Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response filed 5/4/2021 is acknowledged.
No claims have been amended, cancelled, or added.
Claims 5, 7-9, 11, 12, 20-22, 24, 25, and 28 have been previously cancelled.  
Claims 1-4, 6, 10, 13-19, 23, 26, 27, 29-32 remain pending.

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. 

In the Remarks on pg. 10-11 of the Response, Applicant contends the relied upon disclosure to Pratt shows adjusting transmission weights independently for one or more sub-bands as a receive antenna port, but fails to show transmitting signaling to the effect.  Applicant further contends one of ordinary skill in the art would not have been motivated to combine Papasakellariou and Pratt for the reasons stated in the rejection because Pratt already discloses a method for improving isolation between transmitter and receiver that does not include transmission of such signaling.


The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As shown in the rejection, primary reference to Papasakellariou is relied upon to expressly show the transmission of signaling indicating power backoff.  Pratt is only relied upon to more expressly show adjustment on a per-sub-band and per-antenna port basis.  Furthermore, contrary to Applicant’s contention, the rejection posits to modify Papasakellariou (not Pratt) with the independent sub-band/antenna port adjustment shown in Pratt such that improved isolation is provided in Papasakellariou (not Pratt) by signaling, as in Papasakellariou, the independent sub-band/antenna port adjustment shown in Pratt.  Therefore, the rejections based on the combination of Papasakellariou and Pratt are properly maintained.








Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

3.	Claims 1-4, 6, 10, 13-19, 23, 26, 27, 29, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US20180070369A1; corresponding Provisional Application 62/383649) in view of Pratt et al. (USP 10804952B2, corresponding Provisional Applications 62/320658), hereafter Pratt.

Regarding claims 1, 4, 29, and 31,
Papasakellariou discloses a method for wireless communications by a base station (BS) apparatus comprising at least one processor (Fig. 2, 225) comprising scheduling a first user equipment (UE) for communication with the BS according to a first communications service type (i.e. eMBB; Fig. 9, 910; paragraph 114-115) and scheduling a second UE for communication with the BS according to a second communications service type (i.e. URLLC; Fig. 9, 920; paragraph 114-115).  
Papasakellariou further shows communicating with the first UE according to the first communications service type at a reduced transmission power relative to a transmission power used for communicating with the second UE according to the second communications service type (i.e. Fig. 16; paragraphs 176-185; prioritize power allocation to the transmission of a first service and reduce a power for transmission of the second service).
Papasakellariou discloses communicating with the first UE according to the first communications service type at the reduced transmission power is based on a power i.e. interference power reference value) for the first communications service type, and further comprising determining the power backoff value for the first communications service type; and comprising transmitting signaling to the first UE indicating the power backoff value (i.e. paragraphs 176-178; independently configure reference value depending on service type configured/signaled by serving gNB to UEs; reduced transmission power results when Pint meas < Pint compared to when Pint meas > Pint; see also paragraph 181; adjustment/reduction of nominal transmission power when Pint meas < Pint).
Papasakellariou discloses power backoff value comprises signaling on a per-second-communications-service-type transmission basis (paragraph 181 shows that the nominal transmission power may be reduced when UE is configured to transmit data for the first service type and second service type at the same time; paragraph 184 also describes suspending transmission when UE is interfered with a second service type; see also Fig. 16-20; paragraphs 186-191) and shows exchange of SIB between eNBs (paragraph 59, 133, 143) including neighboring cell information (i.e. paragraph 94; neighboring cell related information) 
Papasakellariou does not expressly show indicating only one particular sub-band used for at least the first service type and only one particular antenna port to which the power backoff value applies.  
Pratt discloses analogous art for enhanced cosite transmitter-receiver isolation (Title) in MIMO environment, accomplished by independently controlling, on a sub-band Fig. 4; Col. 7, lines 12-49).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Papasakellariou by indicating only one particular sub-band used for at least the first service type and only one particular antenna port to which the power backoff value applies, as shown by Pratt, thereby improving isolation between cosite transmitter/receiver.  

Regarding claims 16, 19, 30, and 32,
Papasakellariou discloses a method for wireless communications by a first user equipment (UE) apparatus comprising at least a processor (Fig. 3, 340) comprising receiving, from a base station (BS), scheduling information scheduling the first UE for communication, with the BS, according to a first communications service type (i.e. eMBB; Fig. 9, 910; paragraph 114-115), receiving signaling indicating a second UE is scheduled for communication with the BS according to a second communications service type (i.e. URLLC; Fig. 9, 920; paragraph 114-115), and communicating with the BS according to the first communications service type at a reduced transmission power relative to a transmission power used for communicating according to the second communications service type (i.e. Fig. 16; paragraphs 176-185; prioritize power allocation to the transmission of a first service and reduce a power for transmission of the second service).
Papasakellariou discloses communicating with the first UE according to the first communications service type at the reduced transmission power is based on a power backoff value (i.e. interference power reference value, Pint) for the first communications service type, and further comprising determining the power backoff value for the first communications service type; and comprising transmitting signaling to the first UE indicating the power backoff value (i.e. paragraphs 176-178; reference value configured/signaled by serving gNB to UEs; reduced transmission power results when Pint meas < Pint; see also paragraph 181; adjustment/reduction of nominal transmission power when Pint meas < Pint).
Papasakellariou discloses power backoff value comprises signaling on a per-second-communications-service-type transmission basis (paragraph 181 shows that the nominal transmission power may be reduced when UE is configured to transmit data for the first service type and second service type at the same time; paragraph 184 also describes suspending transmission when UE is interfered with a second service type; see also Fig. 17-20; paragraphs 186-191) and shows exchange of SIB between eNBs (paragraph 59, 133, 143) including neighboring cell information (i.e. paragraph 94; neighboring cell related information).  
Papasakellariou does not expressly show indicating only one particular sub-band used for at least the first service type and only one particular antenna port to which the power backoff value applies.  
Title) in MIMO environment, accomplished by independently controlling, on a sub-band by sub-band basis, in order to reduce or minimize the power received at one or more ports (Fig. 4; Col. 7, lines 12-49).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Papasakellariou by indicating only one particular sub-band used for at least the first service type and only one particular antenna port to which the power backoff value applies, as shown by Pratt, thereby improving isolation between cosite transmitter/receiver.  

Regarding claims 2, 3, 17, and 18,
Papasakellariou discloses communicating with the second UE according to the second communications service type at a same time as communicating with the first UE according to the first communications service type, wherein communicating with the second UE according to the second communications service type comprises using excess power (based on determining the power density profile 1630 for other transmissions over the bandwidth compared to Pmax; paragraph 176-182; Fig. 16), resulting from the reduced transmission power for the first communications service type, to communicate with the second UE according to the second communications service type.
i.e. paragraph 4; Fig. 9; common set of frequency resources and during a same time).
Regarding claim 6,
Papasakellariou discloses receiving data from the first UE at a reduced transmission power according to the signaled power backoff value (i.e. paragraph 177-181; reduction of nomimal transmission power for second service type if prioritized power of first service type exceeds reference value).
Regarding claims 10 and 23,
Papasakellariou discloses signaling further indicates puncturing of certain multiple-input-multiple-output (MIMO) transmission layers (i.e. paragraph 43, 112, 147, 156, 162, 167).
Regarding claims 13 and 26,
Papasakellariou discloses transmitting signaling to the first UE indicating when the first UE should perform transmissions at a reduced transmission power according to the power backoff value, wherein the signaled power backoff value comprises the signaling indicating when the first UE should perform transmissions at a reduced transmission (i.e. paragraph 183-185
Regarding claim 14,
Papasakellariou discloses the power backoff value is signaled on a per-layer or per-codeword basis (i.e. paragraph 102, 176, 185; physical layer as well as higher layer signaling for a number of code blocks).
Regarding claims 15 and 27,
Papasakellariou discloses wherein the transmitting the signaling to the first UE indicating the power backoff value comprises transmitting the signaling in a radio resource control (RRC) message or in downlink control information (DCI) (i.e. paragraph 185).

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477